Tilson, Judge:
Counsel for the respective parties have submitted for decision the appeals listed in schedule A, hereto attached and made a part hereof, upon a stipulation to the effect that the issues involved in these appeals are the same in all material respects as the issues decided in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence herein.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export .value of the merchandise covered by said appeals to be the value found by the appraiser, less any amounts added under duress to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.